   Case: 4:20-cv-00488-CDP Doc. #: 7 Filed: 04/20/20 Page: 1 of 2 PageID #: 34



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

LARRY FLENOID,                                   )
                                                 )
               Movant,                           )
                                                 )
       v.                                        )           No. 4:20-cv-00488-CDP
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on a motion for leave to proceed in forma pauperis

filed by movant Larry Flenoid. (Docket No. 6). The motion has been filed in conjunction with a

document submitted to the Court that has been construed as a motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255. (Docket No. 1). However, there is no filing fee for a 28

U.S.C. § 2255 motion. See Rule 3, Advisory Committee Notes of the Rules Governing Section

2255 Proceedings for the United States District Courts (“There is no filing fee required of a movant

under these rules…[t]his is…done to recognize specifically the nature of a § 2255 motion as being

a continuation of the criminal case whose judgment is under attack”). Moreover, the Court denied

and dismissed movant’s § 2255 motion as successive on April 14, 2020. (Docket No. 5). For these

reasons, the motion for leave to proceed in forma pauperis will be denied as moot.

       Accordingly,
  Case: 4:20-cv-00488-CDP Doc. #: 7 Filed: 04/20/20 Page: 2 of 2 PageID #: 35



       IT IS HEREBY ORDERED that movant’s motion for leave to proceed in forma pauperis

(Docket No. 6) is DENIED AS MOOT.




                                        _______________________________
                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE

Dated this 20th day of April, 2020.




                                           2
